—In an action, inter alia, to recover damages for negligence, the defendant-intervenor, Dominick Pugliese and Sons, Inc., appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated April 28, 1999, which granted the motion of the defendants City of New York and Department of Environmental Protection of the City of New York for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant is not aggrieved by the dismissal of the plaintiffs complaint insofar as asserted against the defendants City of New York and Department of Environmental Protection (see, CPLR 5511; Korn v New York Prop. Ins. Underwrit*455ing Assn., 43 NY2d 695; Dublin v Prime, 168 AD2d 597; Hauser v North Rockland Cent. School Dist. No. 1, 166 AD2d 553). Furthermore, since the plaintiff, Wilcox Development Corp., did not file a notice of appeal from the order, its brief, which requests reversal, is stricken and has not been considered by this Court (see, Perez v Spring Cr. Assocs., 265 AD2d 314). Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.